Citation Nr: 1450855	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  08-33 680	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee

THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent for Type II Diabetes Mellitus, including whether separate ratings are warranted for associated hypertension and bilateral cataracts.

2.  Entitlement to an initial rating higher than 10 percent for associated peripheral neuropathy of the left lower extremity prior to March 27, 2009, and a rating higher than 20 percent since.

3.  Entitlement to an initial rating higher than 10 percent for associated peripheral neuropathy of the right lower extremity prior to March 27, 2009, and a rating higher than 20 percent since.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1965 to December 1967.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2012, the Board remanded these claims for further development, including obtaining VA medical treatment records since 2007 and having the Veteran undergo VA compensation examinations reassessing the severity of these service-connected disabilities.


FINDINGS OF FACT

1.  The Veteran's diabetes requires an oral hypoglycemic agent and a restricted diet, but does not require avoidance of strenuous occupational and recreational activities, and at no time during the pendency of this claim has it been manifested by episodes of ketoacidosis or hypoglycemic reactions requiring one or more hospitalizations per year or at least twice-a-month visits to a diabetic care provider.

2.  His associated hypertension has not been manifested by blood pressure readings with a diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more at any time during the pendency of this appeal.

3.  As for his associated cataracts, his corrected vision has been no worse than 20/40, bilaterally.

4.  Prior to March 27, 2009, the associated diabetic neuropathy of his left and right lower extremities was no worse than mild incomplete paralysis of the affected nerve, with decreased sensation, decreased reflexes, pain, tingling, and weakness, but no joint limitations or atrophy, and with a normal gait and posture. 

5.  Since March 27, 2009, this bilateral lower extremity diabetic neuropathy has been no worse than moderately severe incomplete paralysis of the affected nerve, with absent sensation, decreased reflexes, pain, tingling, and weakness, but no atrophy.


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 20 percent for the Type II Diabetes Mellitus, including for separate compensable ratings for the associated hypertension and bilateral cataracts.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.119, Diagnostic Codes 6027, 6063-6078, 7101, 7913 (2008 & 2014).

2.  The criteria also are not met for initial ratings higher than 10 percent prior to March 27, 2009, and ratings higher than 20 percent since, for the associated diabetic peripheral neuropathy of the left and right lower extremities.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating claims for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).


Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

When, as here, the claims arose in the context of the Veteran trying to establish his underlying entitlement to service connection for these disabilities, and the claims since have been granted and he has appealed a "downstream" issue such as the initial ratings assigned for these disabilities, the underlying claims have been more than substantiated, they have been proven, thereby rendering § 5103(a) notice no longer required because the initial intended purpose of the notice has been served.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  So, in this situation, VA is not required to provide him additional VCAA notice concerning the downstream disability rating and effective date elements of his claims.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  According to the holding in Goodwin and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the downstream disability rating element of the claims, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) if the disagreement is not resolved.  And the Veteran was provided this required SOC after separately appealing the initial ratings assigned for his service-connected disabilities.  He also since has been provided a supplemental SOC (SSOC).  He therefore has received all required notice concerning his claims.

In any event, prior to initially adjudicating his claims, so in the preferred sequence, March 2005, May 2006, June 2006 and October 2006 letters were sent to him in accordance with the duty-to-notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  He was duly notified of the evidence that was needed to substantiate his claims, of the information and evidence that VA would obtain, and of the information and evidence he was expected to provide, and told that VA would assist him in obtaining supporting evidence, but that it was his ultimate responsibility to provide VA any evidence pertaining to his claims.  He was also notified of the criteria for establishing a "downstream" disability rating and effective date in the eventuality service connection was granted, which, as explained, it was.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board also finds that VA has made reasonable efforts to assist him in obtaining evidence necessary to substantiate these claims.  38 U.S.C.A. § 5103A (West 2002). To this end, his service treatment records (STRs) have been obtained and associated with his claims file for consideration, as well as all post-service pertinent or identified records that could be obtained.  As well, he has been afforded appropriate VA compensation examinations assessing and reassessing the severity of these service-connected disabilities, including, as mentioned, following and as a result of the Board remanding these claims in June 2012.  The VA examinations are adequate for deciding these claims because the reports contain the information needed to address the applicable rating criteria and findings needed to make the critical determinations to properly adjudicate these claims.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  VA's duty to assist therefore has been met.

II. Increased Disability Ratings

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. Part 4.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2014).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1. 

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2014).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2014).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id. 

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in the evaluations assignable under the applicable rating criteria. See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (applying this in the context of an initial-rating claim); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (extending this practice even to established rating claims).

III. Whether an Initial Rating higher than 20 percent is Warranted for the Type II Diabetes Mellitus, Including Whether Separate Ratings are Warranted for the Associated Hypertension and Bilateral Cataracts

A. Diabetes Mellitus, Type II

The Veteran's Type II Diabetes Mellitus has been rated initially as 20-percent disabling under 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913.  Under DC 7913, a 10 percent rating is assigned for diabetes managed by restricted diet only.  A 20 percent rating is assigned for diabetes requiring insulin and restricted diet; or, an oral hypoglycemic agent and restricted diet.  Id.  A 40 percent rating is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  Id.  A 60 percent rating is assigned if diabetes mellitus requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Id.  A 100 percent rating is assigned if diabetes mellitus requires more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id. 

As defined in DC 7913, "regulation of activities" means "avoidance of strenuous occupational and recreational activities."  Id.  The requirement of regulation of activities due to diabetes must be based on the clinical findings of a medical professional.  See Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007). 

Because the rating criteria under DC 7913 are cumulative and successive, diabetes that does not meet the criteria at any one level of disability is precluded from the assignment of an increased evaluation at any higher level, since "each higher disability rating include[s] the criteria of each lower disability rating."  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009) (citing Camacho, 21 Vet. App. at 366-67).  In other words, each rating for diabetes requires that all the criteria for any lower available ratings also be met.  It thus follows that section 4.7 of the regulations, which directs that the higher of two potentially applicable disability evaluations will be assigned when the disability more nearly approximates the higher rating, does not apply to DC 7913 given it successive and cumulative criteria.  Middleton v. Shinseki, 727 F.3d 1172, 1178 (Fed. Cir. 2013) (holding that section 4.7 cannot be used to circumvent the requirements for satisfying the criteria for a given rating under DC 7913 in light of its cumulative nature, and observing in this regard that "use of the conjunctive 'and'" in the criteria for a 40 percent rating indicates that "a veteran must demonstrate all of the required elements in order to be entitled to that higher evaluation" notwithstanding section 4.7). 


Compensable complications of diabetes are to be evaluated separately, unless they are part of the criteria used to support a 100 percent disability evaluation, with noncompensable complications to be considered as part of the diabetic process under DC 7913.  38 C.F.R. § 4.119, DC 7913, Note (1).

The Board will discuss such complications below.

The evidence of record, including several VA examination reports, VA treatment records, and private treatment records, show the Veteran is on an oral hypoglycemic agent and a restricted diet for diabetes, but that no clinician or medical professional had recommended avoidance of strenuous occupational and physical activities owing to this service-connected disability.  To the extent the Veteran's ability to perform strenuous activities is limited due to the complication of his diabetes, such as the associated bilateral lower extremity peripheral neuropathy, such restriction is taken into account in the evaluation assigned that disorder (he has separate ratings for the associated bilateral lower extremity neuropathy).  Thus, to assign a higher rating for the underlying diabetes based on these same restrictions, which already are being compensated separately, would result in impermissibly compensating him twice for the same manifestations under different diagnoses, in violation of the rule against pyramiding.  See 38 C.F.R. § 4.14.  Moreover, the fact that he has to carefully monitor his glucose levels through managing his diet does not equate to regulation of activities as defined in DC 7913, which requires a clinical finding that the Veteran must avoid strenuous occupational and physical activities.  See 38 C.F.R. § 4.119; Camacho, 21 Vet. App. at 363-64. 

As the evidence shows that the Veteran's diabetes has not met the criteria for a rating higher than 20 percent during the period on appeal, staging of this rating is not warranted, notwithstanding the fact that there may have been some fluctuations in the severity of his diabetes.  See Fenderson, 12 Vet. App. at 125-26.

B. 
Associated Hypertension

Service connection has been awarded for hypertension as part and parcel of the Veteran's diabetes mellitus, i.e., as a complication of it.  Pursuant to DC 7913, Note (1), pertaining to diabetes mellitus, complications such as hypertension and bilateral cataracts are rated as part of the diabetic process unless they are compensably disabling, in which case they are rated separately.  Hence, the Board will consider not only the criteria of the currently-assigned DC, but also the criteria of other potentially applicable DCs.  See 38 C.F.R. § 4.119.  For the following reasons and bases, however, the Board finds that a separate compensable rating for the hypertension is unwarranted.

According to DC 7101, a 10 percent rating is assigned for essential hypertension when diastolic pressure is predominantly 100 or more, or; systolic pressure is predominantly 160 or more, or; as a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is assigned for diastolic pressure that is predominantly 110 or more, or; systolic pressure that is predominantly 200 or more.  A 40 percent rating is assigned for diastolic pressure that is predominantly 120 or more.  A 60 percent rating is assigned where diastolic pressure is predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

In this case, while continuous medication is required for control of the Veteran's hypertension, the evidence does not reveal a history of diastolic pressure of predominantly 100 or more.  In addition, although the Board acknowledges that he had a systolic pressure reading of 166 during his July 2007 VA examination, that was an isolated incident and he has not had a systolic pressure that is predominantly 160 or more (meaning well more often than not), to in turn warrant a separate, compensable evaluation.  Rather, his hypertension usually has manifested by diastolic pressure ranging from 62 to 78, and systolic pressure ranging from as low as 106 to that incidental 166.  Further, during his January 2013 VA examination, it was noted that he had blood pressure readings of 154/69, 158/75 and 120/62.  Consequently, a separate compensable rating for the hypertension is not warranted.

C. Bilateral Cataracts

Similarly, service connection also has been established for the Veteran's bilateral (left and right eye) cataracts.  And, as already alluded to, it, too, is part and parcel of the diabetes, i.e., another complication.  See 38 C.F.R. § 4.119.  Unfortunately, even still, the Board also finds that a separate compensable rating is not warranted for the bilateral cataracts, either.

The Veteran's bilateral eye disability is rated 0-percent disabling, so noncompensable, under DC 6027, which pertains to cataracts of any type (effective prior to December 10, 2008) and traumatic cataracts (effective from December 10, 2008).  See 73 Fed. Reg. 66543 (Nov. 10, 2008) (the criteria for rating disabilities of the eye were revised effective December 10, 2008); see also 38 U.S.C.A. § 5110(g) (West 2002); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 3-2000 (Apr. 10, 1999); VAOPGCPREC 7-2003 (Nov. 19, 2003) (Veteran gets the benefit of having the former and revised regulations considered for the period after the change was made).  Both the former and revised versions of DC 6027 direct that a pre-operative cataract be rated based upon impairment of vision, and that a post-operative cataract be rated based upon impairment of vision and aphakia.  38 C.F.R. §4.79, DC 6027 (2008, 2014).  The Veteran has not undergone removal of his right or left eye cataracts.  Accordingly, his disability will be rated on impairment of vision pursuant to former and revised DC 6027.

Visual acuity is rated based upon the best distant vision obtainable after best correction by glasses, except in cases of keratoconus in which contact lenses are medically required.  38 C.F.R. §§ 4.75-4.79, DCs 6067-6079.

A compensable rating for loss of visual acuity requires that corrected vision be 20/40 in one eye and 20/50 in the other.  38 C.F.R. § 4.84(a), DCs 6078, 6079.  The ratings increase in 10 percent increments according to the levels of vision impairment with the greatest award of 100 percent assignable for visual acuity of 5/200 in each eye.  38 C.F.R. § 4.79, DCs 6063-6078.

A 10 percent disability rating is warranted for impairment of central visual acuity in the following situations:  (1) when vision in one eye is correctable to 20/50 and vision in the other eye is correctable to 20/40; (2) when vision in both eyes is correctable to 20/50; (3) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.79, DCs 6078, 6079.

The weight of the evidence reflects that, since December 2006, the Veteran's cataracts have not been manifested by corrected vision worse than 20/40 in each eye, so bilaterally.  A December 2006 treatment record noted the presence of early cataracts, but that were not visually significant and there was no retinopathy due to diabetes.  His vision was 20/20 in each eye.  During his March 2009 VA examination, corrected visual acuity was 20/25 in his right eye and 20/20 in his left eye.  During his January 2013 VA examination, the corrected distant vision was 20/40 in both eyes.  The examiner noted that the Veteran did not have a difference equal to two or more lines on the Snellen test type chart or its equivalent between distance and near corrected vision with the near vision being worse.

Because of these findings, the preponderance of the evidence is against assigning a separate compensable rating for the bilateral cataracts.  The evidence has not shown that the Veteran has had (1) vision in one eye correctable to 20/50 and vision in the other eye correctable to 20/40; (2) vision in both eyes correctable to 20/50; (3) vision in one eye correctable to 20/70 and vision in the other eye correctable to 20/40; or (4) vision in one eye correctable to 20/100 and vision in the other eye correctable to 20/40, warranting a compensable rating.  Accordingly, the criteria for an initial compensable rating for these cataracts have not been satisfied at any point during the pendency of this claim, thus obviating consideration of a staged rating.  See 38 C.F.R. § 4.84a, DC 6027 (2008, 2014); See Fenderson, 12 Vet. App. at 125.

D. 
Extra-schedular Consideration 

Referral of the Veteran's Type II Diabetes Mellitus for extra-schedular consideration also is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  A comparison of his symptoms and resulting functional impairment with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Specifically, his diabetes requires the use of an oral hypoglycemic agent and a restricted diet.  These manifestations are contemplated by DC 7319.  Further in this regard, no specific symptoms are described in DC 7319, which, contrary to suggesting that they are not contemplated by the rating criteria, rather indicates that the presence of one or more such symptoms is assumed, and that the evaluation turns not on the particular symptoms the claimant has but rather on their disabling effects which, under DC 7319, are rated based on the level of care needed for the diabetes.  Indeed, the schedular criteria are generally designed not to compensate for specific symptoms, but instead for the average impairment in earning capacity due to disability resulting from such symptoms.  See 38 C.F.R. § 4.1.  Complications of the Veteran's diabetes - including his hypertension, bilateral cataracts, and bilateral lower extremity peripheral neuropathy - are either separately evaluated under an appropriate DC (as discussed below in the case of the bilateral lower extremity peripheral neuropathy) or are included in the rating assigned for his diabetes if not separately compensable, as directed by DC 7319, Note (1).  Finally, no examiner or treating clinician has suggested that the Veteran's diabetes presents an exceptional or unusual disability picture.  Accordingly, the first step of the inquiry is not satisfied.  Thus, there is no need to consider whether "related factors" are present under the second step of the inquiry, and referral for extra-schedular consideration is not warranted.  See Thun, 22 Vet. App. at 118-19. 

Similarly, referral of the Veteran's hypertension for extra-schedular consideration is not warranted since a comparison with the rating criteria does not show that it is exceptional or unusual.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Moreover, there are no related factors involved, such as marked interference with employment or frequent periods of hospitalization.  Thus, neither factor that must be met for extra-schedular referral is satisfied.  See id. 

As for his bilateral cataracts, referral of this disability for extra-schedular consideration also is not warranted since a comparison with the rating criteria does not show that it is exceptional or unusual.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability, but the medical and other evidence reflects that those required manifestations are not present in this case.  Moreover, there are no related factors involved, such as marked interference with employment or frequent periods of hospitalization.  Thus, neither factor that must be met to warrant extra-schedular referral is satisfied.  See id.  Accordingly, extra-schedular referral is not in order here.

In summary, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to an initial rating higher than 20 percent for the Type II Diabetes Mellitus, including separate compensable ratings for the associated hypertension and bilateral cataracts, is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV. Whether Increased Ratings are Warranted for the Associated Peripheral Neuropathy of the Lower Extremities 

A. Initial Ratings Higher than 10 Percent Prior to March 27, 2009

The Veteran's diabetic neuropathy of the left and right lower extremities has been rated as 10-percent disabling prior to March 27, 2009, and as 20-percent disabling as of that date by analogy under 38 C.F.R. § 4.124a, DC 8520, which pertains to impairment of the sciatic nerve.  See 38 C.F.R. § 4.20; Vogan, 24 Vet. App. at 161.  For the following reasons and bases, the Board finds that ratings greater than 10 percent are not warranted prior to March 27, 2009, also that ratings higher than 20 percent have not been warranted since.

Under DC 8520, a 10 percent evaluation is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent evaluation is assigned for moderate incomplete paralysis; a 40 percent evaluation is assigned for moderately severe incomplete paralysis; and a 60 percent evaluation is assigned for severe incomplete paralysis with marked muscular atrophy.  Id.  A maximum 80 percent evaluation requires complete paralysis of the sciatic nerve where the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a.

The term "incomplete paralysis," with peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to the partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, Note prefacing DC's 8510 through 8730.

Prior to March 27, 2009, the balance of the evidence shows the Veteran's peripheral neuropathy more nearly approximated the criteria for mild incomplete paralysis in both lower extremities.  A May 2006 VA progress note indicates he had a noninvasive arteral study of both lower extremities, which was normal.  An October 2006 VA examination indicated he suffered from numbness, tingling, cold feet, decreased strength in both ankles, but had normal sensory tests and no nerve dysfunction.  There was no atrophy or abnormal muscle tone or bulk.  The functioning of the joints was not affected, and his gait and balance were normal.  There was no paralysis.  The peripheral neuropathy had only a moderate effect on his ability to exercise, and no other effects on his usual daily activities.  A February 2008 VA examination reflected that he had numbness, tingling and sensation of his legs going to sleep, but no weakness, fatigue or functional loss reported.


So prior to March 27, 2009, the Veteran's peripheral neuropathy was manifested by tingling, numbness, pain in conjunction with clinical findings of decreased strength of the lower extremities and the examiner's conclusion that the peripheral neuropathy had only a relatively moderate effect on his ability to exercise, but no other effects on his activities of daily living (ADLs).  This most nearly approximated the criteria for 10 percent ratings for mild paralysis of the sciatic nerve.  See 38 C.F.R. § 4.124a, DC 8520; see also 38 C.F.R. §§ 4.3, 4.7.

B. Ratings Higher than 20 Percent Since March 27, 2009

Since March 27, 2009, the balance of the evidence shows that the Veteran's peripheral neuropathy has more nearly approximated the criteria for moderate incomplete paralysis in both lower extremities.  A May 2009 VA examination again noted the same symptoms and decreased strength in both ankles and that he had been prescribed medication to help alleviate his symptoms.  There was no atrophy or abnormal muscle tone or bulk. The functioning of his joints was not affected, and his gait and balance were normal.  There was no paralysis.  The peripheral neuropathy prevented him from playing sports, shopping and engaging in recreation, had a moderate effect on his ability to exercise and on his ability to do chores, and just mild effects on his ability to travel.  In other words, the peripheral neuropathy limited or prevented his ability to engage in more rigorous physical activity, but had just relatively mild-to-moderate effects on his ability to do lighter activities.  More recently, an August 2012 VA examination determined the neuropathy involved what amounted to moderate, incomplete paralysis of the sciatic nerves.

In sum, then, the Veteran's peripheral neuropathy has been manifested by tingling, numbness, pain in conjunction with clinical findings of decreased strength of the lower extremities and the examiner's conclusion that it prevents or imposes significant limitations on the Veteran's ability to play sports, engage in recreation and exercise, and moderate effects on his ability to do chores.  This best correlates to 20 percent ratings for moderate paralysis of the sciatic nerve.  See 38 C.F.R. § 4.124a, DC 8520; see also 38 C.F.R. §§ 4.3, 4.7.

As the above evidence shows the Veteran's peripheral neuropathy did not generally affect his gait or stance, was productive of only slightly reduced strength, did not affect the functioning of his joints, and had at most mild-to-moderate effects on his ability to do less physically intensive activities such as travel or shop, the preponderance of the evidence weighs against assigning ratings higher than 20 percent since March 27, 2009.  See id. 

Because he initially had 10 percent ratings for this bilateral lower extremity neuropathy, and now has higher 20 percent ratings, this amounts to a "staging" of his ratings in the manner contemplated by Fenderson.  For the reasons and bases discussed, at no time prior to March 27, 2009 was there entitlement to any greater rating, also at no time since, so the ratings cannot be further staged.

C. Extra-schedular Consideration

Referral of the Veteran's peripheral-neuropathy claims for extra-schedular consideration is not warranted, either.  See 38 C.F.R. § 3.321(b); Thun, 22 Vet. App. at 114.  His symptoms and functional impairment, including pain, numbness, weakness, decreased reflexes, and tingling, are contemplated by DC 8520, whose rating criteria are based on the level of impairment of the sciatic nerve as evidenced by such manifestations.  See 38 C.F.R. § 4.124a.  The Rating Schedule recognizes that neuritis and neuralgia of the sciatic nerve, which are rated on the same scale provided for injury of the nerve involved, can be manifested by loss of reflexes, sensory disturbances, and constant pain, thus indicating these and other symptoms are contemplated by the DCs applicable to impairment of the peripheral nerves, including the sciatic nerve under DC 8520.  See 38 C.F.R. §§ 4.123, 4.124 (2014).  Moreover, the fact that a particular symptom or manifestation may not be mentioned in the criteria does not in itself warrant extra-schedular referral, as the schedular criteria are generally designed not to compensate for specific symptoms, but instead for the average impairment in earning capacity due to disability resulting from such symptoms.  See 38 C.F.R. § 4.1.  As there is no evidence indicating that the Veteran's peripheral neuropathy is exceptional or unusual or not adequately compensated by the applicable schedular criteria, the first step of the inquiry is not satisfied.  See Thun, 22 Vet. App. at 114. Accordingly, referral for extra-schedular consideration is not warranted.  See id.


ORDER

The claim of entitlement to an initial rating higher than 20 percent for the Type II Diabetes Mellitus, including for separate compensable ratings for the associated hypertension and bilateral cataracts, is denied.

The claims of entitlement to initial ratings higher than 10 percent for the associated peripheral neuropathy of the left and right lower extremities prior to March 27, 2009, and higher than 20 percent since, also are denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


